3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on September 9, 2021 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “urging mechanism” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willett (US Pub. 2010/0126979) (new cited).
Regarding claim 1, Willett discloses a baker’s oven (equivalent as a cooking apparatus)  for cooking food items, the cooking apparatus (10) dimensioned to be placed on a kitchen countertop, the cooking apparatus comprising: a housing (via 10) comprising a top side, a front side, a rear side, a first elevated side, and a second elevated side (Fig. 1); a plurality of cooking compartments (11) each defining a cooking cavity and comprising a heating element (18/20), each cooking compartment (11) defining an opening (via door 16) for receiving one of more of the food items to be cooked by the respective heating element (18/20), the respective openings of the cooking compartments are vertically spaced along the front side in a stacked arrangement; and a cooking control to control operation of the cooking compartment (Fig. 1-3 and 5-8; Par. 4, 58-62, 64 and 81-84). (Note: the cooking apparatus to be placed on the countertop is intended used and cooking apparatus/the baker’s oven 10 capable to be placed on the counter top).
Regarding claim 2, Willett discloses the area of the bottom side is less than the area of the front side (Fig. 1).
Regarding claim 3, Willett discloses the area of the bottom side is less than half the area of the front side (Fig. 1).
Regarding claim 4, Willett discloses each cooking compartment (11) further comprises a door (16) affixed in front of the respective opening to restrict access to the cooking compartment (Fig. 1).
Regarding claim 5, Willett discloses each cooking compartment comprises an automated turntable (14 or 114a/114b) to rotate food items (Fig. 1 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (US Pub. 2010/0126979) in view of Ashford et al. (US Pub. 2006/0191918) or Lin (US Pat. 2013/0167829) (both new cited).
Regarding claim 6, Willett discloses substantially all features of the claimed invention as set forth above except each cooking compartment comprises an urging mechanism for urging the food item towards the opening.  Ashford et al. discloses an urging mechanism (138) for urging the food item (P) towards the opening (via door 130) (Fig. 21-24; Par. 89 and 91-93).  Lin also discloses an urging mechanism (4) for urging the food item towards the opening (via door 3) (Fig. 3-5; Par. 16-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willett, each cooking compartment comprises an urging mechanism for urging the food item towards the opening.  Ashford et al. or Lin, for the purpose of pushing a food item toward the opening when the food is done cooking.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (US Pub. 2010/0126979) in view of Boyer et al. (US Pub. 2004/0200826) (new cited).
Regarding claims 7-8, Willett discloses substantially all features of the claimed invention as set forth above including the heating element (18/20) except the heating element comprises at least one of radiant heating coils, a ceramic heater, a halogen cooking lamp, and a sheath heater; and each cooking compartment comprises a convection fan directed to blow air over the heating element or the food items, or both.  Boyer et al. discloses the heating element (40/42/46) comprises sheath heater (Fig. 1; Par. 16-17; Claim 10) and each cooking compartment (upper and lower cavity 6 and 8) comprises a convection fan (44) directed to blow air over the heating element (46) or the food items, or both (Fig. 1; Par. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willett, the heating element comprises at least one of radiant heating coils, a ceramic heater, a halogen cooking lamp, and a sheath heater; and each cooking compartment comprises a convection fan directed to blow air over the heating element or the food items, or both, as taught by Boyer et al., for the purpose of providing economical heaters with high reliability, which can supply heat of high temperature with very quick response; and circulating hot air in the cooking cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/2/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761